Exhibit 10.1

 

 

PURCHASE AND ASSUMPTION AGREEMENT

THIS AGREEMENT is made and entered into this 4th day of April, 2006, by and
among Boone National Savings and Loan Association , F.A., a federally chartered
stock savings and loan association (“Boone” ), The Jones Financial Companies,
L.L.L.P, a Missouri limited liability limited partnership (“Jones”) and Commerce
Bank, N.A. (“Commerce”).

WHEREAS, Boone is a wholly owned subsidiary of Jones; and

WHEREAS, subject to the terms and conditions of this Agreement, Commerce desires
to purchase certain of the assets and assume certain liabilities of Boone as
more specifically defined herein and Boone and Jones desire to sell such assets
to Commerce in consideration of the assumption by Commerce of certain
liabilities and payment of the purchase price provided herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties agree
as follows, intending to be legally bound:

ARTICLE 1.

DEFINITION OF TERMS

Capitalized terms used in this Agreement shall have the meanings set forth below
or the meanings assigned to them elsewhere in this Agreement.

 

1.1.

“Agreement” means this Purchase and Assumption Agreement.

1.2.         “Agreement of Assumption of Liabilities” means the Agreement of
Assumption of Liabilities to be executed by Boone and Commerce, substantially in
the form of Exhibit A hereto.

1.3.         “Ancillary Agreements” means the Bill of Sale, the Agreement of
Assumption of Liabilities, the Assignment of Contracts, the Loan Assignments,
the Limited Power of Attorney, and the Real Estate Transfer Documents.

1.4.         “Assignment of Contracts” means the Assignment of Contracts to be
executed by Boone and Commerce relating to the transfer of the Assumed
Contracts, substantially in the form of Exhibit B hereto.

 

1.5.

“Assumed Contracts” means the contracts of Boone listed on Schedule 1.5

1.6.         “Assumed Deposits” means all deposit liabilities plus accrued
interest payable of Boone at the Effective Time included in the Assumed
Liabilities. Assumed Deposits does not include any IRA deposits with respect to
which Boone is prohibited by law or by the terms of Boone’s IRA agreements from
resigning as custodian and appointing Commerce as successor custodian.

 

 


--------------------------------------------------------------------------------



 

 

1.7.         “Assumed Liabilities” means the (a) the Closing Balance Sheet
Liabilities, (b) any liability arising after the Effective Time under the
Assumed Contracts; and (c) any other liabilities identified in this Agreement as
being assumed by Commerce that relate to the Purchased Assets that arise after
the Effective Time.

1.8.         “Bill of Sale” means the Bill of Sale to be executed by Boone,
substantially in the form of Exhibit C hereto.

1.9.         “Closing Balance Sheet Assets” means all assets of Boone as of the
Effective Time reflected on the Final Closing Balance Sheet prepared in
accordance with GAAP appropriately adjusted for write-downs and allowances for
loan losses and doubtful accounts as of the Effective Time other than Excluded
Assets.

1.10.      “Closing Balance Sheet Liabilities” means all liabilities of Boone as
of the Effective Time reflected on the Final Closing Balance Sheet prepared in
accordance with GAAP other than Excluded Liabilities.

1.11.      “Closing Book Value” means the Closing Balance Sheet Assets minus the
Closing Balance Sheet Liabilities, as reflected on the Final Closing Balance
Sheet.

1.12.      “Estimated Closing Book Value” means the Closing Book Value reflected
on the Estimated Closing Balance Sheet.

1.13.      “Excluded Assets” means the assets of the Edward Jones Trust Company,
a division of Boone, as set forth on the balance sheet attached hereto as
Exhibit D, as updated as of the Closing, the Excluded Loans, the assets listed
on Schedule 1.13, all cash (except all currency and coin in the branches on the
Closing Date shall be included in the Purchased Assets) and investment
securities, all tax assets of Boone including, without limitation, deferred tax
assets, inter-company assets, including without limitation, inter-company
receivables, all contracts of Boone that are not Assumed Contracts, tax records,
employee and personnel files, corporate minute books and stock books of Boone,
corporate charter, “Boone National” trade name, any of Boone’s corporate logos,
trademarks, trade names, signs, paper stock forms and other supplies containing
any such logos, trademarks or trade names, and all other intellectual property
of Boone.

1.14.      “Excluded Liabilities” means the liabilities of the Edward Jones
Trust Company, a division of Boone, as set forth on the balance sheet attached
hereto as Exhibit D, as updated as of the Closing, all tax liabilities of Boone,
inter-company liabilities, liabilities for compensation and benefits to
employees (except as provided in Subsection 11.12.3), including without
limitation unused vacation and sick leave, liabilities relating to contracts of
Boone that are not Assumed Contracts, any liability arising prior to the
Effective Time under the Assumed Contracts, and any other liabilities of Boone
not expressly assumed by Commerce pursuant to this Agreement that relate to the
Purchased Assets and that arise prior to the Effective Time.

 

1.15.

“Excluded Loans” means the loans listed on Schedule 1.15.

 

1.16.

“FDIC” means the Federal Deposit Insurance Corporation.

 

 

 

2

 


--------------------------------------------------------------------------------



 

 

1.17.      “Fixed Assets” means all items of furniture, fixtures, equipment and
other tangible personal property to be conveyed to Commerce by Boone on the
Effective Time as listed on Schedule 1.17.

1.18.       “GAAP” means generally accepted accounting principles effective in
the United States as applicable to banks as applied on a consistent basis
throughout the periods indicated.

1.19.      “Limited Power of Attorney” means the power of attorney to be
executed by Boone granting Commerce the right to execute instruments relating to
the Purchased Loans on behalf of and as the act and deed of Boone, in
substantially the form of Exhibit E.

1.20.      “Loan Assignments” means one or more instruments of assignment of the
Purchased Loans in recordable form to be executed by Boone, which instruments,
to the extent permitted by law, may be executed by Commerce on behalf of, in the
name of, and as the act and deed of Boone pursuant to the Limited Power of
Attorney, in form and substance reasonably satisfactory to Boone, Commerce and
their respective counsel.

1.21.      “Person” means an individual, partnership, corporation, business
trust, joint stock company, trust, unincorporated association, joint venture,
governmental authority, or other entity of any nature.

1.22.      “Purchased Assets” means all of the assets of Boone as of the
Effective Time, other than the Excluded Assets, including, without limitation,
the Closing Balance Sheet Assets, the Assumed Contracts, the books and records,
telephone and facsimile numbers, Federal Reserve routing numbers, goodwill and
other properties, assets and rights of Boone that are listed on the Bill of Sale
or included on the Final Closing Balance Sheet .

1.23.      “Purchased Loans” means all of the loans and overdrafts of Boone as
of the Effective Time other than the Excluded Loans.

1.24.      “Real Estate Transfer Documents” means all documents to be executed
by Boone to transfer good, marketable and indefeasible title to Commerce of all
real estate owned by Boone, including, without limitation, special warranty
deeds, in form and substance reasonably satisfactory to Boone, Commerce and
their respective counsel.

ARTICLE 2.

SALE OF ASSETS AND LIABILITIES

2.1.        Purchased Assets. Upon the terms and conditions of this Agreement,
on the Closing Date, Commerce shall purchase from Boone, and Boone shall sell,
assign, transfer, convey and deliver to Commerce, the Purchased Assets.

2.2.        Assumption of Liabilities. Upon the terms and conditions of this
Agreement, on the Closing Date, Commerce shall assume and be bound by, and agree
to pay and perform the Assumed Liabilities.

2.3.        Excluded Assets and Liabilities. Notwithstanding anything to the
contrary in this agreement, the Excluded Assets shall not be sold or transferred
to Commerce hereunder and shall be retained by Boone, and the Excluded
Liabilities shall not be assumed by Commerce and shall remain the exclusive
liabilities and obligations of Boone.

 

 

3

 


--------------------------------------------------------------------------------



 

 

2.4.         Business Records. Boone shall deliver to Commerce on the Closing
Date all of Boone’s current and historical business records with respect to the
Purchased Assets and the Assumed Liabilities, including but not limited to all
original or imaged copies of promissory notes, loan collateral, loan histories,
loan credit files, deeds, mortgages, abstracts, plats, plans, surveys,
instruments or records of title pertaining to the Purchased Loans, and signature
cards, orders and contracts pertaining to the Assumed Deposits. To the extent
that any such records are not delivered on the Closing Date, Boone and Jones
shall renew and re-exert their reasonable good-faith efforts to deliver the
same, upon the reasonable request by Commerce, at any time that records not
delivered become important in the enforcement by Commerce of any right or
remedy, or the defense by Commerce of any claim, with respect to any of the
Purchased Assets or Assumed Liabilities.

2.5.         Routing Transit Numbers. Beginning not later than the Closing Date,
Commerce shall have for its sole and exclusive use the routing transit numbers
currently assigned to Boone.

ARTICLE 3.

PURCHASE PRICE

3.1          Purchase Price. As consideration for the Purchased Assets and in
addition to the assumption of the Assumed Liabilities, Commerce shall pay to
Boone on the Closing Date by wire transfer of immediately available funds a
purchase price of $16,250,000 (the “Purchase Price”).

3.2          Estimated Closing Balance Sheet. Attached here to as Exhibit F is a
Balance Sheet of Boone reflecting the assets and liabilities of Boone (other
than the Excluded Assets and Excluded Liabilities) as of December 31, 2005 (the
“Balance Sheet”) and a trial closing statement showing the calculation of the
amount to be paid to Boone, which shall equal the Closing Book Value plus the
Purchase Price (the “Total Consideration”) and the net cash settlement amount
between the parties (the “Net Cash Settlement Amount”), prepared for the
transaction as if the Closing had occurred on December 31, 2005 (the “Trial
Closing Statement”). Not later than five (5) business days prior to the Closing
Date, Boone shall prepare and deliver to Commerce an estimated Closing Balance
Sheet (the “Estimated Closing Balance Sheet”) reflecting the information
included in the Balance Sheet updated to reflect Boone’s best estimate of the
Closing Balance Sheet Assets, the Closing Balance Sheet Liabilities and the
Estimated Closing Book Value as of the Effective Time and a draft closing
statement (the “Preliminary Closing Statement”) setting forth Boone’s best
estimate of the Total Consideration to be paid to Boone on the Closing Date and
the Net Cash Settlement Amount (the “Estimated Net Cash Settlement Amount”) in
accordance with the calculations shown in the Trial Closing Statement updated to
reflect the information in the Estimated Closing Balance Sheet.

3.3          Initial Settlement. On the Closing Date, Commerce shall pay to
Boone ninety (90) percent of the Estimated Net Cash Settlement Amount by wire
transfer of immediately available funds to an account(s) designated in writing
by Boone. Commerce shall pay the remaining ten (10) percent balance of the
Estimated Net Cash Settlement Amount to Boone on the next business day after the
Closing Date; provided, that Commerce shall deduct from, or add to, such
payment, as the case may be, the net amount by which the balance of the Assumed
Deposits and the Purchased Loans used in determining the Estimated Net Cash
Settlement

 

4

 


--------------------------------------------------------------------------------



 

Amount does not accurately reflect the balance of the Assumed Deposits and the
Purchased Loans as of the Effective Time as a result of any error or inaccuracy
in the books and records of Boone as reflected on the electronic data file and
listings delivered to Commerce on the Closing Date pursuant to Section 10.7.

3.4          Final Settlement. As soon as practicable after the Closing Date and
in any event within thirty (30) days thereof, Boone shall prepare and deliver to
Commerce (i) a definitive closing balance sheet reflecting Boone’s final
calculation and determination of the Closing Balance Sheet Assets, Closing
Balance Sheet Liabilities and Closing Book Value as of the Effective Time (the
“Final Closing Balance Sheet”), and (ii) final closing statement (the “Final
Closing Statement”) showing the final calculation of the Total Consideration and
the Net Cash Settlement Amount (the “Final Net Cash Settlement Amount”). The
Final Closing Balance Sheet and Final Closing Statement shall include the line
items substantially consistent with those used in the preparation of the Balance
Sheet and the Trial Closing Statement. Commerce may dispute any element of the
Final Closing Balance Sheet or Final Closing Statement by notifying Boone of
such disagreement in writing and setting forth in reasonable detail the
particulars of such disagreement, within thirty (30) days after its receipt of
the Final Closing Balance Sheet and Final Closing Statement. In the event that
Commerce accepts the Final Closing Balance Sheet and Final Closing Statement, it
will notify Boone of such acceptance within such thirty (30) day period. In the
event any such notice of disagreement is provided on a timely basis, Boone and
Commerce shall use their commercially reasonable efforts for a period of ten
(10) days (or such longer period as they may mutually agree) to resolve any
disagreements with respect to the Final Closing Balance Sheet and/or Final
Closing Statement. The date on which the Final Closing Balance Sheet and Final
Closing Statement are determined in accordance with this Section 3.4 shall be
the “Final Settlement Date.” Each party shall, and shall cause its
representatives to, cooperate with the other party and provide timely access to
information for purposes of resolving any dispute pursuant to this Section 3.4,
including without limitation, making available to the other party such books,
records, work papers and personnel, to the extent necessary and relevant to
resolving such dispute. Based on the Final Closing Balance Sheet and Final
Closing Statement as agreed to by the parties or as determined by final
settlement or order of a court, within five days after the Final Settlement
Date, Commerce shall pay to Boone by wire transfer the amount, if any, by which
the Final Net Cash Settlement Amount on the Final Closing Statement exceeds the
Estimated Net Cash Settlement Amount on the Preliminary Closing Statement, or,
in the alternative, Boone shall pay by wire transfer to Commerce that amount, if
any, by which the Estimated Net Cash Settlement Amount on the Preliminary
Closing Statement exceeds the Final Net Cash Settlement Amount on the Final
Closing Statement. If the amount to be paid in either case is in excess of
$5,000, then the payment shall include interest on the amount paid at the
average of the daily high and low federal funds rates published in the Money
Rates section of The Wall Street Journal on the date of payment, or if no Wall
Street Journal is published on that date, then on the next preceding publication
date, computed for the number of days from and including the Closing Date
through and including the date of payment based on a 365-day year.

3.5          Proration of Certain Expenses. Utility payments, telephone charges,
real property taxes, personal property taxes, lease payments, deposit insurance
premiums or assessments, maintenance items, other ordinary operating expenses of
Boone related to the Assumed Liabilities or Purchased Assets shall be prorated
between the parties as of the Effective Time. Real estate and personal property
taxes shall be prorated based upon the 2005 tax amounts on such property,
divided by 365 days per year, and then multiplied times the

 

5

 


--------------------------------------------------------------------------------



 

number of days elapsed in 2006 through and including the Closing Date. Payment
of the 2006 real and personal property taxes when due shall be the
responsibility of Commerce.

3.6          Tax Allocation. The parties agree that the allocation of the
purchase price to the Purchased Assets shall be in the form of Schedule 3.6 ,
and the parties will agree on the final dollar amounts for Schedule 3.6 not
later than the Closing Date. None of the parties shall make any claims or treat
any items on their respective federal, state or other tax returns in a manner
which is inconsistent with such allocations. The parties further agree to
cooperate in connection with any reporting requirements under the Internal
Revenue Code of 1986, as amended, including, but not limited to, the attachment
of an asset allocation statement on IRS Form 8594 to their respective federal
income tax returns for the tax year in which the Closing Date occurs and
compliance with any and all other requirements relating to filings or other
information to be furnished to the Internal Revenue Service under Section 1060
of the Internal Revenue Code of 1986 as amended. Each party shall furnish the
other party, on request, with a copy of the IRS Form 8594 being filed and with
copies of any other tax forms necessary to evidence compliance with this Section
3.6.

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES OF BOONE

As an inducement to Commerce to enter into this Agreement, Boone and Jones
jointly and severally represent and warrant to Commerce as follows, said
representations and warranties to be true as of the date of the Agreement, to be
true as of the Closing Date as if restated at that time, and to survive the
Closing Date as provided in this Agreement:

4.1          Organization & Approval of Boone. Boone is a federally charted
stock savings and loan association, organized, existing, and in good standing
under the laws of the United States of America, and has all requisite power and
authority to own its assets and carry on its business as now conducted and all
charters, licenses, permits, authorizations and other governmental approvals
necessary therefor, and insurance of its deposits by the FDIC is in full force
and effect. Boone has full corporate power, authority and legal right to enter
into this Agreement and to consummate the transactions herein contemplated, and
this Agreement constitutes the valid and legally binding obligation of Boone.

4.2          Absence of Violations. Except for objections which could be raised
by the Regulators, the execution and performance of this Agreement does not and
will not violate the provisions of the Charter or Bylaws of Boone or the
provisions of any note, indenture, mortgage, lease or other agreement or
instrument to which Boone is a party or by which Boone is bound, or result in
the creation of any lien, charge or encumbrance upon any of the Purchased
Assets.

4.3          Absence of Claims. Except as set forth on Schedule 4.3, there is no
litigation, action, claim, proceeding or governmental or regulatory
investigation, pending or, to the knowledge of Boone, threatened, against Boone
or any of its current or former officers, directors, or employees which may have
an effect upon the Purchased Assets, the Assumed Liabilities, the transactions
contemplated by this Agreement, or upon the ability of Boone to perform its
obligations under this Agreement.

 

 

6

 


--------------------------------------------------------------------------------



 

 

4.4          Brokers and Finders. Jones has retained Hovde Financial LLC as its
investment banker and any and all fees or expenses related to the compensation
of Hovde Financial LLC shall be paid by Jones

4.5          Genuineness of Instruments. Except as set forth on Schedule 4.5,
the Purchased Loans are represented by notes, evidences of indebtedness and
agreements for the payment of money and related documents, instruments, papers
and other security agreements, all of which are bona fide, are genuine as to
signatures of all makers, endorsers and guarantors, and were given for valid
consideration. Except as may be disclosed in the books and records of Boone
relating to the Purchased Loans which are made available to Commerce, Boone has
made no written commitments which would materially impair the enforcement of any
of the Purchased Loans.

4.6          Compliance with Applicable Laws. The businesses of Boone and Jones
are not being conducted in violation of any law, ordinance or regulation of any
governmental entity, except for possible violations which, individually or in
the aggregate, do not, and, insofar as reasonably can be foreseen, in the future
will not, have a material adverse effect on the Purchased Assets, or the Assumed
Liabilities. Except for routine examinations by federal or state governmental
entities charged with the supervision or regulation of banks, savings and loans,
or bank or financial holding companies or engaged in the insurance of deposits
(each a “Regulator” and collectively, “Regulators”), no investigation by any
governmental entity with respect to Boone is, to the knowledge of Boone and
Jones, pending or threatened, and no proceedings by any Regulator are, to the
knowledge of Boone and Jones, pending or threatened.

4.7          Title to Assets. Boone owns and shall convey to Commerce the full
right, title and interest in and to, and good, marketable and indefeasible title
to all of the Purchased Assets, free and clear of all special assessments,
liens, mortgages, security interests, conditional sale agreements, pledges,
options, claims, charges and encumbrances of any kind, except such as are
reflected in the financial statements of Boone, or the notes thereto, or set
forth on Schedule 4.7 , and except for (i) liens for taxes, assessments or other
governmental charges not yet delinquent or being contested in good faith by
appropriate proceedings, all of which will be paid by Boone by the Closing Date;
(ii) liens imposed by law and incurred in the ordinary course of business for
obligations not yet due to carriers, warehousemen, laborers, materialmen and the
like, all of which will be paid by the Closing Date; (iii) liens, restrictions,
reserves, encumbrances and defects of record which affect title to the real
property portion of the Purchased Assets; and (iv) such minor imperfections of
title and minor easements, defects, exceptions and encumbrances, if any, as do
not materially detract from the value of, or materially interfere with the
present use of, such properties, and which imperfections of title, minor
easements, defects, exceptions and encumbrances do not adversely affect the
title or the marketability of the Purchased Assets.

4.8          No Zoning Violations. To the knowledge of Boone and Jones, there is
no violation of any law or any building, zoning or other ordinance, code or
regulation in such manner as to materially interfere with the use and occupancy
by Commerce of any of the real property included in the Purchased Assets in the
ordinary course of its banking business on and after the Closing Date. To the
knowledge of Boone and Jones, all improvements are located wholly within the
boundaries of the property owned by Boone and to be conveyed to Commerce.

 

 

7

 


--------------------------------------------------------------------------------



 

 

4.9          No Environmental Contamination. Except as set forth on
Schedule 4.9, Boone and Jones have no knowledge of: (i) any environmental
contamination of any kind at any of its banking facilities; (ii) any third party
allegation with respect to the existence of any such environmental contamination
or related matter; (iii) any notice from any federal, state or local agency of
any violation of any statute, rule or regulation dealing with noxious, toxic or
otherwise objectionable substances or the disposal of same or the contamination
of such properties by same, or otherwise dealing with the protection of the
environment; or (iv) any condition at or about any of its banking facilities
which would constitute a violation of any such statute, rule or regulation by
the owner of such properties or constitute a basis for the issuance of any such
violation against the owner of such properties.

4.10       Books and Records. All books, records and accounts of Boone with
respect to the Purchased Assets and Assumed Liabilities are true and correct in
all material respects and have been prepared in accordance with GAAP.

4.11       Casualty Loss. Boone has no knowledge of any loss or damage, whether
or not insured against, on account of fire, flood, accident or other calamity
which has materially interfered with or affected, or may materially interfere
with or affect, the conduct of banking business at any of the property included
in the Purchased Assets.

4.12       No Material Changes. Except as set forth in Schedule 4.12, there have
been no material adverse changes in or with respect to the financial condition,
results of operation, business, properties, assets or liabilities of Boone since
December 31, 2005, provided, however, that a material adverse change shall not
be deemed to include the impact of changes (a) in banking and similar laws of
general applicability or interpretations thereof by any Regulator, (b) in GAAP
or regulatory accounting requirements applicable to banks, (c) in general
economic conditions affecting banks generally or (d) arising from actions of
Commerce or Boone as contemplated by this Agreement.

4.13       Accounting Methods. There has been no material change in any method
of accounting or accounting practice of Boone which would adversely affect any
of the Purchased Assets or Assumed Liabilities since December 31, 2005.

4.14       Insurance. Boone currently has in force, and shall maintain in force
until the Closing Date, customary types and amounts of property and casualty
insurance on the Purchased Assets consistent with its past practices. To the
extent that any unrepaired insured damage exists on the Closing Date, Boone will
assign to Commerce all insurance proceeds to be received.

4.15       Impairment of Regulatory Approval. Boone is not aware of any action,
order or ruling of any Regulator which would impair the ability for Commerce to
obtain regulatory approval of the transaction contemplated herein.

4.16       Absence of Misrepresentations. No information in any exhibit,
certificate, or document furnished or to be furnished to Commerce pursuant
hereto and no financial statement given to Commerce by Boone or Jones, to
Boone’s or Jones’ knowledge and belief contains or will contain any untrue
statement of a material fact, or fails or will fail to state a material fact
necessary in order to make the statements contained therein not misleading.
Boone and Jones will use the same standard of care in preparing all such
exhibits, certificates, documents and

 

8

 


--------------------------------------------------------------------------------



 

financial statements as Boone and Jones uses in preparing its own respective
internal management reports. Boone is in compliance in all material respects
with all tax reporting and will provide Commerce with all backup withholding
information and documentation.

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES OF COMMERCE

As an inducement to Boone and Jones to enter into this Agreement, Commerce
represents and warrants to Boone and Jones as follows, said representations and
warranties to be true as of the date of the Agreement to be true as of the
Closing Date as if restated at that time, and to survive the Closing Date as
provided in this Agreement:

5.1          Organization & Approval of Commerce. Commerce is a national banking
association, organized, existing, and in good standing under the laws of the
United States of America, and has all requisite power and authority to own its
assets and carry on its business as now conducted and all charters, licenses,
permits, authorizations and other governmental approvals necessary therefor, and
insurance of its deposits by the FDIC is in full force and effect. Commerce has
full power, authority and legal right to enter into this Agreement and to
consummate the transactions herein contemplated, and this Agreement constitutes
the valid and legally binding obligation of Commerce. Other than the regulatory
approval contemplated by Section 11.6, Commerce is not and will not be required
to obtain any consent or approval from any Person in connection with the
execution and delivery of this Agreement or the consummation of any of the
transactions contemplated by this Agreement.

5.2          Absence of Violations. Except for objections which could be raised
by the Regulators, the execution and performance of this Agreement does not and
will not violate the provisions of the Articles of Association or Bylaws of
Commerce or the provisions of any note, indenture, mortgage, lease or other
agreement or instrument which is material to Commerce’s business and to which
Commerce is a party or by which Commerce is bound.

5.3          Absence of Claims. Commerce has no knowledge of any litigation,
action, claim, proceeding or governmental or regulatory investigation, pending
or threatened, against it which may have a material adverse effect upon the
transactions contemplated by this Agreement, or upon the ability of Commerce to
perform its obligations under this Agreement.

5.4          Brokers and Finders. No agents, brokers or finders have been
retained by Commerce in connection with this Agreement.

5.5          CRA Rating; Regulatory Approval. Each of the subsidiaries or
affiliates of Commerce that is an insured depository institution was rated
“Satisfactory” or “Outstanding” following its most recent Community Reinvestment
Act examination by the Regulators responsible for Commerce’s supervision.
Commerce is not aware of any action, order or ruling of any Regulator which
would impair its ability to obtain regulatory approval hereunder.

5.6          Financing. Commerce has, and will have on the Closing Date,
sufficient unrestricted funds available to consummate the transactions
contemplated by this Agreement. Commerce’s ability to consummate the
transactions contemplated by this Agreement is not contingent upon raising any
equity capital or obtaining any other financing.

 

 

9

 


--------------------------------------------------------------------------------



 

 

5.7          Pro Forma Capital Requirements. Commerce is, and on a pro forma
basis after giving effect to the transactions contemplated by this Agreement,
will be (i) ”well capitalized,” as defined for purposes of the Federal Deposit
Insurance Act, and (ii)  in compliance with all capital requirements, standards
and ratios required by each Regulator with jurisdiction over Commerce including
without limitation, any such higher requirement, standard, or ratio as shall
apply to institutions engaging in the acquisition of insured institution
deposits, assets or branches, and no such Regulator is likely to, or has
indicated that it will, condition any of the regulatory approvals upon an
additional increase in Commerce’s capital or compliance with any capital
requirement, standard or ratio.

5.8          Divestments. Commerce has no knowledge that it will be required to
divest deposit liabilities, branches, loans or any business or line of business
as a condition to the receipt of any regulatory approval of the transactions
contemplated hereby.

5.9          Absence of Misrepresentations. No information in any exhibit,
certificate or document furnished or to be furnished by Commerce pursuant to
this Agreement, to Commerce’s knowledge and belief , contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact necessary to make the statements contained therein not misleading.
Commerce will use the same standard of care in preparing all such exhibits,
certificates, and documents as Commerce uses in preparing its own internal
management reports.

5.10       Branch Closings or Consolidations. At or before the Closing Date,
Commerce will not close or consolidate branches of Boone, or send any notice of
closure or consolidation to customers of Boone.

ARTICLE 6.

CONDITIONS TO OBLIGATIONS OF COMMERCE

The obligations of Commerce under this Agreement shall be subject to the
satisfaction, prior to or on the Closing Date, of all of the following
conditions, except as Commerce may waive such conditions in writing:

6.1          Regulatory Approvals and Consents. All orders, consents and
approvals, in form and substance reasonably satisfactory to Commerce, necessary
for the lawful consummation of the transactions contemplated hereby shall have
been granted by each Regulator having jurisdiction and all applicable statutory
waiting periods shall have expired. Commerce shall have the right to terminate
this Agreement if such approvals are subject to conditions reasonably
unacceptable to Commerce.

6.2          Representations and Warranties True and Correct. The
representations and warranties made by Boone contained in this Agreement and in
any exhibit or document delivered by Boone to Commerce pursuant to this
Agreement shall be true and correct in all material respects when made and as of
the Closing Date as though such representations and warranties had been made
again by Boone as of the Closing Date.

6.3          No Material Adverse Change. There shall have been no material
adverse change in the Purchased Assets, or the Assumed Liabilities from December
31, 2005 to the Closing Date. Material adverse change shall mean: (i) a loss of
10% or more of the Assumed

 

10

 


--------------------------------------------------------------------------------



 

Deposits, less certificates of deposit in excess of $100,000, which existed on
December 31, 2005; (ii) a 15% or more reduction in the book balance of the
Purchased Loans which existed on December 31, 2005 as shown on the Balance
Sheet; (iii) physical damage to any of the Purchased Assets which cannot be
repaired within 90 days or which precludes operation during the repair period;
or (iv) any litigation, action, claim, proceeding or governmental or regulatory
investigation, pending or threatened, affecting the Purchased Assets, the
Assumed Liabilities, or the transactions contemplated by this Agreement, not
disclosed to Commerce prior to the date of this Agreement or which arose after
the date of this Agreement and which Commerce reasonably believes would cause an
aggregate loss to Commerce, including attorneys’ fees and expenses, in excess of
$200,000.00.

6.4          Performance. Boone and Jones shall have performed and complied in
all material respects with all of the terms, agreements, covenants and
conditions required by this Agreement to be performed and complied with by Boone
and Jones prior to or on the Closing Date.

6.5          No Litigation. No claim, suit, action or other proceeding shall be
pending before any court or governmental body to restrain or prohibit the
consummation of the transactions contemplated herein or to obtain damages or
other relief in connection with this Agreement.

6.6          Boone’s Certificate. Boone shall have delivered to Commerce a
certificate executed by the President or CEO of Boone dated the Closing Date,
certifying as to the fulfillment of the conditions specified in the subsections
immediately above.

6.7          Ancillary Agreements. Boone shall have executed and delivered to
Commerce all Ancillary Agreements to which Boone is a party.

ARTICLE 7.

CONDITIONS TO OBLIGATIONS OF BOONE AND JONES

The obligations of Boone and Jones under this Agreement shall be subject to
satisfaction, prior to or on the Closing Date, of all of the following
conditions, except as Boone and Jones may waive such conditions in writing:

7.1          Regulatory Approvals and Consents. All orders, consents and
approvals, in form and substance reasonably satisfactory to Boone, necessary for
the lawful consummation of the transactions contemplated hereby shall have been
granted by each regulatory authority having jurisdiction and all applicable
statutory waiting periods shall have expired. Boone shall have the right to
terminate this Agreement if such approvals are subject to conditions reasonably
unacceptable to Boone.

7.2          Representations and Warranties True and Correct. The
representations and warranties made by Commerce contained in this Agreement and
in any exhibits or documents delivered by Commerce to Boone pursuant to this
Agreement shall be true and correct in all material respects when made and as of
the Closing Date as though such representations and warranties had been made
again by Commerce as of the Closing Date.

 

 

11

 


--------------------------------------------------------------------------------



 

 

7.3          Performance. Commerce shall have performed and complied in all
material respects with all of the terms, agreements, covenants and conditions
required by this Agreement to be performed and complied with by Commerce prior
to or on the Closing Date.

7.4          No Litigation. No claim, suit, action or other proceeding shall be
pending before any court or governmental body to restrain or prohibit the
consummation of the transactions contemplated herein or to obtain damages or
other relief in connection with this Agreement.

7.5          Commerce’s Certificate. Commerce shall have delivered to Boone a
certificate executed by an officer of Commerce dated the Closing Date,
certifying as to the fulfillment of the conditions specified in the subsections
immediately above.

7.6          Ancillary Agreements. Commerce shall have executed and delivered to
Boone the Ancillary Agreements to which Commerce is a party.

ARTICLE 8.

CLOSING DATE

8.1          Closing Date. The consummation of the purchase and assumption
transactions provided for in this Agreement (the “Closing”) shall take place at
6:00 p.m. Central Time (the “Effective Time”) on Friday, July 21, 2006 (the
“Closing Date”), or on such other date and time as the parties may agree, at the
offices of Commerce in Columbia, Missouri or at such other place as the parties
may agree.

ARTICLE 9.

GUARANTY BY JONES

9.1          Guaranty by Jones. In addition to all other obligations of Jones
arising under or in connection with this Agreement, as a primary inducement to
Commerce to enter into this Agreement, Jones unconditionally and irrevocably
guaranties the continuing full and faithful performance and payment by Boone of
each of its duties and obligations to Commerce pursuant to this Agreement, as it
now exists or as amended from time to time, with or without notice. Jones
understands further that Commerce may proceed directly against Jones without
first exhausting its remedies against any other person or entity responsible
therefore to Commerce, including, without limitation, Boone, or any security
held by Commerce. This guarantee will bind all successors and assigns of Jones
and may be enforced by or for the benefit of any successor or assign of
Commerce. Jones understands that the inducement to Commerce to enter into this
Agreement is consideration for the guaranty and that this guaranty remains in
full force and effect even if Jones receives no additional benefit from the
guaranty or this Agreement.

 

ARTICLE 10.

DATA PROCESSING AND TRANSITION

10.1       Systems Conversion Planning. Boone will cooperate with Commerce in
taking those planning actions necessary to be in a position to convert Boone’s
data processing procedures and formats to procedures and formats used by
Commerce as of the Closing Date. Commerce shall provide such assistance and
consultation as Boone may reasonably require in

 

12

 


--------------------------------------------------------------------------------



 

such planning process. Within five (5) days after the date of this Agreement,
Commerce and Boone shall meet with DHI Computing Service, Inc. to determine the
steps required for the data processing conversion. A mutually agreed upon
project plan will be developed within ten (10) days after the date of this
Agreement covering all activities required to complete the data conversion by
the Closing Date including sample data, history, financial activities
post-Closing and statement generation. The project plan developed hereunder will
incorporate all of the requirements described in this Article 10. Further,
within ten (10) days after the date of this Agreement, Commerce and Boone shall
meet with FiServe to determine the steps required for the data processing
conversion as it relates to the services provided by FiServe.

10.2       Freeze. Until the Closing Date, Boone shall not request or make any
changes to file formats, product offerings, or other elements of the
infrastructure supporting Boone’s systems unless specifically required by law.
Commerce will be notified immediately of any changes required by law, and
updated sample data will be provided to Commerce within five (5) business days.
Any known or planned regulatory changes not reflected in the sample data will be
communicated to Commerce prior to the Closing Date.

10.3       Documentation. Within fifteen (15) days after the date of this
Agreement, Boone shall make copies of technical and user documentation available
to Commerce.

10.4       Sample Data. Within fifteen (15) days of the date of this Agreement,
Boone shall provide, or cause to be provided, to Commerce by FTP transmission,
9840 tapes, as requested by Commerce and/or other media as required to
facilitate the planning and execution of the conversion, an electronic data file
and listing of all of the loan and deposit accounts included in the Purchased
Assets and Assumed Liabilities. The information shall be in the form in which
such information will be delivered after the close of business on the Closing
Date, including summary interest accrual and payment information for the current
year to date. Commerce reserves the right to request no less than two (2) copies
of the data referenced to perform validation of the data conversion prior to the
final conversion.

10.5       History. Within thirty (30) days of the date of this Agreement, Boone
shall provide or cause to be provided to Commerce in a media mutually agreeable
to both parties transaction history for the life of any open loans, 2006
transaction history for those loans closed in 2006, 2006 transaction history for
all transaction accounts (deposits), and transaction history for the life of all
outstanding certificates of deposit and passbook accounts.

10.6       Systems Conversion Execution. Boone and Jones will support Commerce’s
conversion execution and exercise reasonable due diligence in continuing
business processes and information technology services until the Closing Date.

10.7       Final Data Tape. As soon as possible after Boone’s data processing
cutoff time on the Closing Date, Boone shall deliver or cause to be delivered to
Commerce by FTP transmission or on 9840 tapes as requested by Commerce and/or
other media as required to facilitate the planning and execution of the
conversion, an electronic data file and listing of all of the deposit and loan
accounts included in the Purchased Assets and Assumed Liabilities, including all
customer name and address information, balances as of the data processing cutoff
time on Closing Date, and summary year-to-date interest accrual and payment
information.

 

 

13

 


--------------------------------------------------------------------------------



 

 

10.8       Telecommunications/Operational Monitoring. Jones will continue
current monitoring of telecommunications and/or operational monitoring until the
Closing Date or such time agreeable to Commerce.

10.9       Information for Check & Coupon Book Ordering. Within thirty (30) days
of the date of this Agreement, Boone shall provide or cause to be provided to
Commerce by FTP transmission or on 9840 tapes as requested by Commerce and/or
other media as required to facilitate the planning and execution of the
conversion, mutually agreeable to both parties of all of the deposits which are
included in the Assumed Liabilities, and all consumer loans included in the
Purchased Loans, including all customer name and address information, to enable
Commerce to begin ordering checks, deposit slips, coupon books, and other
transaction items for use by its customers.

10.10     Statements. Boone shall issue statements to its customers, in its
customary timing and manner (except that such customers will receive an extra
statement for that period ending at the Closing Date and beginning on the date
of the last normal statement cycle), which include all transactions with respect
to the Purchased Assets and Assumed Liabilities through the Closing Date, and
Commerce shall issue statements for all transactions on or after the Closing
Date.

10.11     Interest Reporting. Commerce shall report all interest paid or
received with respect to the Purchased Assets and Assumed Liabilities for the
entire year in which the Closing Date falls, on all applicable IRS Forms filed
the following January, using the summary data, up to the Closing Date, provided
by Boone. Boone warrants and represents to Commerce that such summary interest
information it provides will be accurate and complete in all material respects.
Boone and Jones jointly and severally agree to indemnify Commerce and to hold
Commerce harmless from and against any and all liabilities, claims, damages,
judgments, settlements, demands, fees, costs, and expenses directly or
indirectly relating to any breach of the foregoing representation and warranty

10.12     Installation of Data Circuits. At any time after the date of this
Agreement, Boone shall give Commerce reasonable access to its facilities during
normal business hours for the purposes of installing and testing data circuits
and data processing equipment, provided that the location, installation, and
testing of said circuits and equipment shall not be permitted to disrupt Boone’s
normal daily functions and operations. In the event that this Agreement is
terminated without consummation of the planned transactions, Commerce shall
remove its data processing equipment and circuits within thirty (30) days after
the termination and shall repair promptly any damage done to the Purchased
Assets during the installation or removal, all at Commerce’s sole expense.

10.13     Data Processing Contract. Boone is party to a FPS Gold On-Line
Computer Service Agreement with DHI Computing Service, Inc. (doing business as
FPS GOLD (“FPS”)) dated August 12, 2005 (the “FPS Contract”) pursuant to which
FPS provides data processing services to Boone. Commerce does not intend to
assume the FPS Contract as part of this transaction. Commerce shall reimburse
Boone, within ten (10) days of demand for reimbursement by Boone, for Boone’s
payment to FPS of the termination fee under the FPS Contract and any other costs
or expenses relating to the termination thereof in an amount not to exceed
$165,622.00.

 

 

14

 


--------------------------------------------------------------------------------



 

 

10.14     Processing Contract, FiServe. Boone is party to a FiServe Item
Processing (“FiServe”) contract dated November 2, 2004 (the “FiServe Contract”)
pursuant to which FiServe provides item processing services to Boone. Commerce
intends to assume the FiServe Contract as part of this transaction. Commerce and
Boone shall each pay one-half of the fees associated with Commerce’s termination
of the FiServe Contract (estimated to be $130,000.00.)

ARTICLE 11.

COVENANTS OF THE PARTIES

11.1       Access. Except as prohibited by applicable law or regulation, Boone
shall, at mutually agreed reasonable times: (i) give Commerce and its authorized
representatives access to the physical properties and to the books and records
of Boone regarding the Purchased Assets and Assumed Liabilities, provided that
such access does not unduly disrupt the normal functions of Boone or its banking
business; (ii) permit Commerce and its authorized representatives to make such
inspections and copies thereof as they may reasonably request; (iii) cause its
officers, employees and advisors to furnish Commerce and its authorized
representatives with such financial and operating data and other information
with respect to the Purchased Assets and Assumed Liabilities as they may, from
time to time, reasonably request, including, but not limited to: information
regarding Boone’s internal watch and problem loan report entries for any of the
Purchased Loans; and (iv) cooperate with Commerce to furnish all necessary or
appropriate information in connection with applications by Commerce for
regulatory approval of the transactions contemplated hereby.

11.2       Ordinary Course of Business. Prior to the Closing Date, Boone shall
continue to engage in all aspects of its present business in accordance with
sound banking practices and only in the ordinary course, and Boone shall use its
commercially reasonable efforts to operate and preserve the business, assets,
liabilities, organization, and good will of its customers, correspondents, and
employees. Without limiting the generality of the foregoing, unless the prior
written consent of Commerce to any exceptions is obtained or except as otherwise
provided in this Agreement, Boone shall:

11.2.1         Employment Benefits. Not increase or make other material changes
in the rate or nature of compensation, including wages, salaries, bonuses and
benefits under its employee plans, which has been paid, or will be paid or
payable by Boone to any officer or employee, other than customary annual
increases and bonuses consistent with Boone’s past practices, changes which are
made to benefits or employee plans for all Boone employees, or one-time stay
bonuses paid in connection with the transaction contemplated by this Agreement;

11.2.2         Buy or Sell Assets. Not acquire or dispose of the Purchased
Assets other than as contemplated herein or in the ordinary course of business
or which would render the Purchased Assets unfit for the conduct of banking
business;

11.2.3         Loan Policies. Reserve against, place on non-accrual, charge off
and collect loans, overdrafts, and other assets as losses are recognized or
future losses become apparent, in accordance with customary practices of Boone;

11.2.4         Loans. Not make any additional loan commitments to a single
borrower (other than mortgage loans made to be sold on the secondary market) in
excess of

 

15

 


--------------------------------------------------------------------------------



 

$250,000.00 after the date of this Agreement and prior to the Closing Date
without prior approval of Commerce, such approval not to be unreasonably
withheld. Commerce shall respond to any such approval request within two (2)
business days of receipt of a request for such approval or such loan shall be
deemed approved. In addition, Boone will offer Commerce the right of first
refusal for all loan participations after the date of this Agreement, and prior
to the Closing Date;

11.2.5         Preferential Deposits. Not accept any deposits from any Person on
terms materially more favorable in any respect than those available to the
general public, unless such deposits are accepted in accordance with a safe and
sound program or practice in existence at Boone prior to the date of this
Agreement;

11.2.6         Service Charges. Not establish or impose a schedule of service
charges or fees which apply charges either substantially more or substantially
less than similar service charges and fees historically charged by Boone in the
course of its banking business; and

11.2.7         No Waivers or Liens. Not waive any material right or cancel any
material contract, lease, license, obligation or commitment with respect to the
Purchased Assets or Assumed Liabilities; and not permit any lien, encumbrance or
charge of any material effect to attach to any of the Purchased Assets.

 

11.3

Title Insurance.

11.3.1         Policy. Boone, at its expense, shall furnish to Commerce an
owner’s title insurance policy, American Land Title Association Form B-1970
(amended 10/17/70) (the “Policy”) in the amount of $4,123,000.00 issued by Boone
Central Title Company, 601 East Broadway, Columbia, Missouri (the “Title
Company”), insuring merchantable fee simple title to the building at 901 East
Broadway, Columbia, Missouri, to Commerce as of the date and time of the
recording of the deed therefore, subject only to such exceptions and other
matters as Commerce may approve in accordance with the terms of this Agreement.
The Policy shall also include such endorsements as Commerce requires provided
that such endorsements do not require an additional premium not agreed to by
Boone.

11.3.2         Commitment. Within twenty (20) days after the date hereof, Boone
shall deliver to Commerce a commitment for the Policy (the “Commitment”) issued
by the Title Company, together with copies of all recorded documents listed on
the Commitment. Commerce shall be entitled to have any real property included in
the Purchased Assets surveyed at Boone’s expense in the event such survey is
needed to address issues raised in the Commitment (the “Survey”). The Survey
will show the boundary lines of, the location and dimensions of any
improvements, easements, rights-of-way, tracks, fences, walls, encroachments,
overlaps, or protrusions upon or by the property or any improvements thereon.

11.3.3         Objections. Within twenty (20) days after the date of Commerce’s
receipt of the Commitment, the Survey and the recorded documents referenced in
Section 11.3.2, Commerce shall deliver to Boone written objections to any
matters shown on the Commitment or the Survey. Boone shall have ten (10) days
following such notice to give to Commerce, Boone’s written notice with respect
to each objectionable matter identified by Commerce either (1) that Boone will
correct or remove such objectionable matter on or before the Closing Date, or
(2) that Boone elects not to cause such matter to be corrected or removed. If
Boone notifies Commerce

 

16

 


--------------------------------------------------------------------------------



 

that Boone has elected not to correct or remove any objectionable matter, then
Commerce shall have ten (10) days following Boone’s notice to give notice to
Boone that Commerce intends (a) to waive its objection to such matter and to
proceed with the purchase and take the Purchased Assets subject to such matter,
or (b) to cancel this Agreement. Boone shall utilize its commercially reasonable
efforts to correct or remove in a manner satisfactory to Commerce any
objectionable matter identified pursuant to clause (1) above. If on or before
the Closing Date, notwithstanding Boone’s commercially reasonable efforts, Boone
has not corrected or removed to Commerce’s satisfaction all matters identified
pursuant to clause (1), then Commerce may elect (i) to waive any such matter and
to accept the property subject to such matter without change in or to terms
hereof (unless such matters are encumbrances or liens for an ascertainable
amount, in which case Boone shall pay the amount thereof to Commerce on the
Closing Date), or (ii) to terminate this Agreement.

11.4       Documents of Conveyance and Transfer. Boone shall have delivered to
Commerce all instruments and documents which may be required to vest in Commerce
all right, title and interest in and to the Purchased Assets; provided, that in
the case of Loan Assignments, Boone shall execute a Limited Power of Attorney.
The Purchased Assets shall be conveyed by the Real Estate Transfer Documents and
by the Bill of Sale. With respect to mortgage loans serviced by Boone, Boone
shall complete all documents necessary to transfer servicing to Commerce, and
shall notify all mortgage loan customers as required by law. Commerce shall pay
the fees for recording the deeds to any real property conveyed and all fees and
other expenses necessary to cause liens, mortgages, deeds of trust, security
agreements and other security granting instruments securing loans acquired
hereunder by Commerce to Commerce as the holder and secured party thereunder.

11.5       Further Assurances. Following the Closing Date, at the request of
Commerce, Boone shall (i) deliver such further instruments of transfer and take
all reasonable action as may be necessary or appropriate to further vest in
Commerce good and marketable title to the Purchased Assets or Assumed
Liabilities and (ii) cooperate and use its commercially reasonable efforts to
have the then-current officers, directors and employees of Boone cooperate with
Commerce in the execution and delivery of any such further instruments of
transfer and furnish information, evidence, testimony and other assistance in
connection with any actions, proceedings, arrangements or disputes of any nature
with respect to any of the Purchased Assets or Assumed Liabilities.

11.6       Approvals of Regulatory Agencies. Commerce shall file within thirty
(30) days after the date of this Agreement and diligently pursue all
applications to obtain all approvals from regulatory authorities which are
required to effect the transactions contemplated by this Agreement. Commerce
shall make draft copies of the applications available to Boone and its counsel
at least two (2) business days prior to the filing thereof and provide Boone and
its counsel promptly with a copy of the applications as filed and all approvals,
denials, notices, orders, opinions, correspondence and other documents with
respect thereto. All applications to Regulators shall be at Commerce’s expense.
Commerce agrees that time is of the essence in pursuing such approvals.

11.7       Confidentiality. Commerce will hold in strict confidence all
documents and information concerning Boone furnished to Commerce and its
representatives in connection with the transactions contemplated by this
Agreement and will not release or disclose such information to any other Person,
except as required by law and except as is necessary in order

 

17

 


--------------------------------------------------------------------------------



 

to obtain any required regulatory approval. If the transactions contemplated by
this Agreement are not consummated, such confidence shall be maintained and such
information shall not be used in competition with Boone (except to the extent
that such information can be shown to be previously known to Commerce, in the
public domain through no fault of Commerce, or later acquired by Commerce from
other sources not to the knowledge of Commerce subject to any confidentiality
obligation), and all such documents which Commerce obtained from Boone, together
with all work papers, derivative work product, and compilations, shall
immediately thereafter be returned to Boone or destroyed by Commerce with
certification of such destruction to Boone.

11.8       Check Routing, Debit Card and ATM Access. Commerce shall make
appropriate arrangements with the Federal Reserve Bank for changes in routing
transit numbers on the deposit accounts transferred to Commerce in order to
expedite the clearing and sorting of checks and like items on the transferred
accounts. Boone agrees to deliver or cause to be delivered to Commerce checks
and like items drawn on accounts included in the Assumed Deposits and presented
for payment to Boone on or after the Closing Date. Not later than five (5) days
after the date of this Agreement, Commerce and Boone will meet to discuss the
procedures for handling the items described in this paragraph.

11.9       ACH Transactions. Each party shall use commercially reasonable
efforts to transfer from Boone to Commerce all ACH arrangements affecting the
Assumed Deposits as soon as practicable after the Closing Date. After the
Closing Date, Boone will use commercially reasonable efforts deliver to or cause
to be delivered to Commerce ACH items affecting the Assumed Deposits and ACH
returns received by Boone. Not later than five (5) days after the date of this
Agreement, Commerce and Boone will meet to discuss the procedures for handling
the items described in this paragraph.

11.10     Holds. Holds that have been placed by Boone on particular accounts or
on individual checks, drafts or other instruments will be continued by Commerce
under the same terms. Boone shall deliver to Commerce a schedule of such holds,
and the original documents which authorized the holds, on the Closing Date.

11.11     Returned Items. Boone shall immediately upon receipt deliver or cause
to be delivered to Commerce copies of any items that were credited for deposit
to, or cashed against an account included in the Assumed Deposits prior to the
Closing Date and which are returned unpaid to Boone after the Closing Date. Not
later than five (5) days after the date of this Agreement, Commerce and Boone
will meet to discuss the procedures for handling the items described in this
paragraph.

 

11.12

Employee Matters.

11.12.1       Employees. Commerce shall not be obligated to employ any current
employees of Boone, and all obligations with respect to employees of Boone shall
remain the sole and exclusive obligations of Boone. Notwithstanding the
foregoing, at a mutually agreeable and reasonable time after the filing of the
necessary applications for regulatory approval of this transaction, Boone shall
allow Commerce to conduct interviews with Boone’s employees and to extend offers
of employment or consulting agreements to any employees which Commerce wishes to
hire as new employees or consultants, said employment or consulting arrangements
to be contingent on the consummation of the purchase and assumption contemplated
by this

 

18

 


--------------------------------------------------------------------------------



 

Agreement and to begin on or after the Closing Date. Commerce shall use
reasonable efforts to determine which Boone employees it will be offering
employment or consulting agreements to as soon as practicable after the date
hereof, and will promptly, but in any event no later than thirty (30) days prior
to the Closing Date, notify Boone as to the names of such employees, their
proposed positions or titles and their proposed compensation arrangements and
extend written offers of employment or consulting agreements to such employees.
Boone agrees to release such employees from employment with Boone as of the
Closing Date and from any confidentiality or non-competition obligation or
agreements regarding the Purchased Assets or Assumed Liabilities which they may
have to Boone, or to its affiliates, to the extent necessary to allow them to
use their full knowledge of the business and customers of Boone for Commerce’s
benefit. At a mutually agreeable and reasonable time after the receipt of all
necessary regulatory approvals for the purchase and assumption contemplated by
this Agreement, Boone shall allow Commerce to conduct training sessions with
those employees who have accepted contingent offers of employment with Commerce.
All such training sessions shall be scheduled so as to have minimal impact upon
the employees’ performance of their normal daily duties. Except as provided in
this Agreement with respect to employment or consulting after the Closing Date,
from the date hereof until the Closing Date or termination of this Agreement
pursuant to its terms, Commerce shall not hire and employ any employee of Boone
as an employee or consultant to Commerce.

11.12.2       Employee Benefits. Each employee of Boone who becomes an employee
of Commerce immediately following the Closing Date (a “Newly Hired Employee”)
shall receive credit for his or her past service with Boone for purposes of
eligibility, vesting and accrual of benefits under all of the employee benefit
plans of Commerce that are uniformly provided on a nondiscriminatory basis to
employees of Commerce. Newly Hired Employees will not be subject to any waiting
period under the health and welfare plans of Commerce and Commerce shall cause
its health insurance carrier to cover any pre-existing condition of a Newly
Hired Employee that was covered under Boone’s health insurance plan.

11.12.3       Change in Control Agreements. Commerce shall assume, and be bound
by, and agree to pay and perform the Confidentiality Agreements entered into in
December 2005 between Boone and each of Missy Forrest, Matt Williams and Joseph
Miller, whether or not Commerce offers any of them employment after the Closing
Date. Commerce shall be responsible for the payment of, and shall pay, any and
all stay bonuses due to Missy Forrest, Matt Williams or Joseph Miller under the
terms of their respective Confidentiality Agreements when and if due, provided,
however, that such stay bonuses due shall not exceed, in the aggregate,
$250,000.00.

11.13     Customer Notice. Boone shall assist Commerce in drafting and preparing
for mailing a notice to all the deposit and loan customers whose accounts will
be purchased or assumed, notifying them of the transfer of their accounts to
Commerce. The notice shall be mailed by Boone in sufficient time prior to the
Closing Date to meet all regulatory requirements for prior notice to customers.
The form and content of the notice shall be established by Commerce.

11.14     IRA Accounts. On the Closing Date, Boone shall, to the extent
permitted by law and under Boone’s IRA agreements, resign as custodian with
respect to any individual retirement account (“IRA”) which is to be assumed by
Commerce under this Agreement and shall designate or appoint Commerce as
successor custodian under each such account.

 

 

19

 


--------------------------------------------------------------------------------



 

 

11.15     Non-Solicitation. For a period of one (1) year following the Closing
Date, neither Boone, nor Jones, nor any of their respective affiliates shall
directly solicit any former deposit or loan customers to transfer any of their
deposits or loans to Boone or Jones or their respective affiliates or to any
financial institution which is or becomes an affiliate of Boone or Jones or of a
shareholder, officer, director, or employee of Boone or Jones; provided,
however, that this paragraph shall not prohibit any general advertising or
marketing efforts directed primarily to the general public and only incidentally
to Boone’s former deposit and loan customers; provided, further that this
paragraph shall not prohibit the Edward Jones Trust Company, a division of
Boone, or Edward D. Jones & Co., L.P. or any of their respective affiliates,
from soliciting any such customers in connection with their existing trust and
investment businesses even if such businesses are in competition with products
or services offered by Commerce or its affiliates.

11.16     Other Negotiations; Non-Solicitation. Until the Closing Date, or the
termination of this Agreement pursuant to its terms, neither Boone nor Jones nor
any affiliate, representative, agent or employee of Boone or Jones, shall enter
into any discussions, negotiations, or agreements with respect to the purchase
of any interest in the Purchased Assets or Assumed Liabilities by any Person
other than Commerce. Until the Closing Date or ninety (90) days after the
termination of this Agreement pursuant to its terms, neither Commerce nor any of
its affiliates shall directly solicit any deposit or loan customer of Boone to
transfer any of their deposits or loans to Commerce or its affiliates or to any
financial institution which is or becomes an affiliate of Commerce or of a
shareholder, officer, director or employee of Commerce; provided, however, that
this sentence shall not prohibit any general advertising or marketing efforts
directed primarily to the general public and only incidentally to Boone’s
deposit or loan customers. This Section 11.16 shall survive termination of this
Agreement in accordance with its terms.

11.17     Right to Put Certain Loans. Subject to the limitation set forth in
Section 11.19, Commerce shall have the right to require Boone to repurchase from
Commerce, at the option of Commerce, any of the loans set forth on
Schedule 11.17, in the event that: (a) during the period commencing on the
Closing Date and ending upon ninety (90) days after the Closing Date, such loans
have become sixty (60) days or more past due; or (b) within twelve (12) months
after the Closing Date, Commerce notifies Boone that either (x) Commerce is
unable to collect any scheduled payment of principal, interest or fees on any
such loan as a result of forgery or falsification of any loan documents
evidencing such loan or (y) such loan becomes otherwise in default and Commerce
has reliable evidence of forgery or falsification of any loan documents
evidencing such loan. The purchase price for such loans shall be equal to the
par value (principle and accrued and unpaid interest). In the event Boone
repurchases any loans pursuant to this Section 11.17, Boone shall have the
option to request Commerce continue to service such loans and Commerce will
service such loans subject to mutually agreeable terms and conditions; provided,
that Boone shall be entitled to undertake any collection activities it deems
appropriate with respect to any such loans repurchased from Commerce and
Commerce shall obtain Boone’s approval prior to taking any collection activities
with respect to such loans.

11.18     Excluded Loans. The Excluded Loans will not be transferred to Commerce
as part of the Purchased Assets. Boone shall have the option to request Commerce
service the Excluded Loans, and Commerce will service the Excluded Loans,
subject to mutually agreeable terms and conditions; provided, that Boone shall
be entitled to undertake any

 

20

 


--------------------------------------------------------------------------------



 

collection activities it deems appropriate with respect to the Excluded Loans
and Commerce shall obtain Boone’s approval prior to taking any collection
activities with respect to the Excluded Loans. Commerce, at Boone’s cost and
expense, shall provide to Boone for a period of twelve (12) months after the
Closing Date office space at 901 East Broadway, Columbia, MO for one person, use
of telephone, reasonable administrative support, use of Commerce’s loan
servicing system in the presence of an authorized Commerce employee and
reasonable loan documentation support.

11.19     Due Diligence. Commerce shall be entitled to exclude from the
Purchased Loans any loans which are found, on or before the Closing Date, to not
be bona fide, not be genuine as to signatures of all makers, endorsers and
guarantors, not have been given for valid consideration, or to have been
modified by an affirmative or negative oral representation which any borrower,
endorser, or guarantor has raised in defense of collection and which Commerce
reasonably believes could constitute a valid defense to payment. Any such loans
so excluded shall be Excluded Loans for all purposes under this Agreement.
Notwithstanding anything herein to the contrary, the aggregate book value of the
Purchased Loans that Commerce may exclude under this Section 11.19 and cause
Boone to repurchase under Section 11.17 shall in no event exceed $16,431,901 in
the aggregate. Commerce shall be entitled to a final due diligence, or
"walk-through" of the facilities making up the Purchased Assets, immediately
prior to or on the Closing Date, to confirm the absence of material adverse
changes, as that term is defined in paragraph 6.3.

11.20     Overdrafts. Boone will process overdrafts in accordance with its
standard practice. Commencing on the later of fifteen (15) days prior to the
Closing Date or on the date that the Closing Date is established, Boone will
give Commerce daily notice of overdrafts it intends to approve and that will
become part of the Purchased Loans.

11.21     Nifong Facility. Prior to the Closing Date, Boone shall use
commercially reasonable efforts to negotiate with the landlord of the Nifong
facility an agreement for the early termination of the lease for the Nifong
facility by Commerce or the right for Commerce to sublet this facility to a
tenant approved by the landlord, with such approval not unreasonably withheld.

11.22     Boone Signage and Other Identification. After the Closing Date,
Commerce shall, at its expense, use its best efforts to remove all signs that
carry the name or logo of Boone. After the Closing Date, Commerce shall use its
best efforts to replace all written, printed and electronic materials bearing
Boone’s name and/or logo with written or electronic material bearing Commerce’s
name and/or logo, including, without limitation, stationery, forms and marketing
materials.

ARTICLE 12.

TERMINATION

12.1       Termination by Boone or Jones. This Agreement may be terminated by
Boone or Jones prior to the Closing Date by giving written notice to Commerce
if: (i) appropriate regulatory applications are not filed by Commerce within
thirty (30) days after the date hereof; (ii) all regulatory approvals and
consents necessary for the lawful consummation of all the transactions
contemplated by this Agreement have not been obtained within one hundred and
eighty (180) days after the date hereof; or (iii) Commerce is in breach of a

 

21

 


--------------------------------------------------------------------------------



 

material term of this Agreement and has failed to remedy the breach within
thirty (30) days after written notice of such breach from Boone or Jones.

12.2       Termination by Commerce. This Agreement may be terminated by Commerce
prior to the Closing Date by giving written notice to Boone and Jones if: (i)
all regulatory approvals and consents necessary for the lawful consummation of
all the transactions contemplated by this Agreement have not been obtained
within 180 days after the date hereof; or (ii) Boone is in breach of a material
term of this Agreement and has failed to remedy the breach within thirty (30)
days after written notice of such breach from Commerce.

ARTICLE 13.

MISCELLANEOUS

13.1       Entire Agreement. This Agreement, together with the exhibits and
schedules hereto, constitutes the entire Agreement between the parties and
supersedes all prior agreements, oral or written.

13.2       Binding Agreement. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

13.3       Severability. If any provision of this Agreement is held to be
invalid or unenforceable by any judgment of a court of competent jurisdiction,
and the severance of the invalid or unenforceable provision would not deny to
any party a material benefit reasonably expected under the terms of this
Agreement, then the remainder of this Agreement shall not be affected by such
judgment, and the remaining terms of the Agreement shall be carried out as
nearly as possible according to its original terms and intent.

13.4       Specific Performance. The parties agree that the franchise value of
the Purchased Assets, and Assumed Liabilities represents a unique asset and that
the failure of either party to perform the terms of this Agreement would cause
irreparable harm for which money damages would be totally inadequate. Therefore,
either party shall be entitled to specific performance of the terms of this
Agreement, but only with respect to all of the Purchased Assets and Assumed
Liabilities.

13.5       Expenses. Whether or not the Closing Date occurs, except as expressly
provided elsewhere in this Agreement, each party shall pay its own expenses
incident to the preparation and performance of this Agreement and the
transactions contemplated hereby.

13.6       Notice. Any notice, demand or other communication required or
permitted by any provision of this Agreement shall be deemed to have been
sufficiently given or served for all purposes on the following dates: (i) the
date of personal delivery to any party; (ii) the date of transmission by
facsimile or telegraph, transmission costs prepaid, if a confirmation copy is
mailed that same day by U.S. first class mail, postage prepaid; (iii) the next
business day after sending by nationally known overnight delivery service,
delivery costs prepaid; or (iv) the third business day after sending by U.S.
registered or certified mail, return receipt requested, postage prepaid, to any
party at the following addresses:

 

 

22

 


--------------------------------------------------------------------------------



 

 

 

If to Commerce:

With a copy to:

 

 

Mr. A. Bayard Clark
Executive Vice President
Commerce Bancshares, Inc.
8000 Forsyth Boulevard
St. Louis, Missouri 63105
Telephone: (314) 746-7440
Fax: (314) 746-3039

J. Daniel Stinnett, Esq.
General Counsel
Commerce Bancshares, Inc.
1000 Walnut
Kansas City, MO 64106
Telephone: (816) 234-2350
Fax: (816) 234-2333

 

 

If to Boone (prior to the Closing,
with copies to Jones):

If to Jones (and to Boone after the Closing) to:

 

 

Mr. F. H. Kruse
901 East Broadway
Columbia, MO 65301
Telephone: (573) 876-8140
Fax: (573) 442-0098

Mr. Steve Novik
The Jones Financial Companies, L.L.L.P.
12555 Manchester Road
St. Louis, MO 63131-3729
Telephone: (314) 515-4911
Fax: (314) 515-4969
With a copy to:

 

 

 

Chief Legal Counsel
The Jones Financial Companies, L.L.L.P.
12555 Manchester Road
St. Louis, MO 64131-3729
Telephone: (314) 515-2000
Fax: (314) 515-5299

 

or at such other address as may be designated by notice pursuant to this
paragraph from such party to the other party.

13.7       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri, except to the extent that
federal banking law applies.

13.8       Captions. The captions appearing herein are for the convenience of
the parties only and shall not be construed to affect the meaning of the
provisions of this Agreement.

13.9       Amendment. This Agreement may be amended, modified, superseded or
canceled, and any of the terms, provisions, covenants, representations,
warranties or conditions hereof may be waived, only by a written instrument
executed by the parties hereto or, in the case of a waiver, by the party
granting the waiver.

13.10     Waiver. The failure to enforce or to require the performance at any
time of any of the provisions of this Agreement shall in no way be construed to
be a waiver of such provisions, and shall not affect either the validity of this
Agreement or any part hereof or the right of any party thereafter to enforce
each and every provision in accordance with the terms of this Agreement.

 

 

23

 


--------------------------------------------------------------------------------



 

 

13.11     Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same Agreement. This
Agreement shall become effective when one or more counterparts shall have been
signed by each of the parties and delivered to the other parties.

13.12     Assignability. Neither this Agreement nor any of the rights of
Commerce or Boone or Jones hereunder shall be assignable by any party without
the prior written consent of the other parties.

13.13     Survival. The representations and warranties of Boone and Commerce
shall survive the Closing Date for a period of twelve months after the Closing
Date . Any covenants to be performed after the Closing Date shall survive the
Closing Date in accordance with their terms.

13.14     Public Disclosure. The time, terms, and content of any public
disclosure of any information relating to the acquisition contemplated by this
Agreement prior to the Closing Date shall be subject to the prior mutual written
consent and approval of both Boone and Commerce unless disclosed or required to
be disclosed pursuant to any order of a court or government agency of competent
jurisdiction or a party believes such disclosure is required to comply with
applicable securities laws.

 

24

 


--------------------------------------------------------------------------------



 

 

The parties hereto have caused this Agreement to be executed by their duly
authorized representatives as of the day and year first written above.

 

BOONE NATIONAL SAVING AND
LOAN ASSOCIATION, F.A.

 


COMMERCE BANK, N.A.

 

 

 

 

 

 

 

 

 

 

By:

/s/ F. H. Kruse

 

By:

/s/ Seth M. Leadbeater

Name:

F. H. Kruse

 

Name:

Seth M. Leadbeater

Title:

President & CEO

 

Title:

Vice Chairman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE JONES FINANCIAL COMPANIES, L.L.L.P.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth E. Schutte

 

 

 

Name:

Kenneth E. Schutte

 

 

 

Title:

General Partner

 

 

 

 

 

 

 

 